DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Application filed February 28, 2020.  Claims 1-20 are presently pending and are presented for examination. 

Response to Restriction/Election Requirement
In response to the Restriction/Election Requirement dated July 18, 2022, Applicants elected Species I, directed towards claims 1-11, with traverse. In traversing the Requirement, Applicants first asserted that that there would be no serious search and examination burden in the absence of an election. After reviewing the claims in more detail and determining allowable subject matter, as indicated herein, the Examiner agrees and withdrawal the Restriction/Election Requirement. Accordingly, all claims, as originally filed, are being examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 3, 2020 is NOT in compliance with the provisions of 37 CFT 1.97.  The Office notes that a copy of the single non-patent literature referenced in the IDS has not been supplied. Instead, a copy of an article titled “A Review of Machine Learning and IoT in Smart Transportation” was supplied. However, the non-patent literature referenced in the IDS appears to have been discovered by the Examiner and cited in the notice of references considered.

Claim Objections
Claims 1, 3 and 15 are objected to for the use of “via” as it is not definitive and open to interpretation.

The Office notes that the deficiencies in the foregoing claims extend to their dependents.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “complex” in claims 1, 4, 7, 12 and 15 is a relative term which renders the claim indefinite. The term “complex” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 12-15 and 20 recite the limitation "the trailer".  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitation "the user".  There is insufficient antecedent basis for this limitation in the claim.

The Office notes that the deficiencies in independent claims 1 and 12 extend to their dependents.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-7, 12-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Non-patent literature “A path following vehicle called Alice”, located at https://platis.solutions/blog/2015/08/02/path-following-vehicle/ (hereinafter Alice), and further in view of U.S. Patent Publication No. 2020/0353969, to Sypitkowski et al. (hereinafter Sypitkowski).
.
As per claim 1, Alice discloses a method for controlling a vehicle… (e.g. see p. 1, wherein a vehicle controlled by an Android is provided), comprising: presenting, via a mobile device, an engagement interface portion (e.g. see p. 3, bottom picture, wherein a user interface is shown; also see video located at top of p. 2, from 30-35 seconds); receiving a first touch input in the engagement interface portion, the first touch input comprising a complex gesture input performed using a single hand that forms a closed geometric complex shape (e.g. see video located at top of p. 2, from 1:00 min to 1:10 min, wherein a user, through the use of a single hand, forms a closed geometric shape through the user interface); determining continuous contact with the engagement interface portion (e.g. the Office notes that the user interface would determine both continuous and non-continuous by the user; however, the Office notes that it appears that continuous contact would be required to form an navigable route); and sending a configuration message to the vehicle, the configuration message comprising instructions for causing an autonomous vehicle controller to maneuver (e.g. see p. 3, bottom picture, wherein a user interface is shown having a “send” option; also see video located at top of p. 2, from 1:30 min to 1:35 min) … to a target curvature based on the continuous contact with the engagement interface portion (e.g. see video located at top of p. 2, from 2:05 min to 2:31 min, wherein a user is able to input, through continuous contact with the user input, turns that are performed by the vehicle upon submission of instruction through the “send” option). 
Alice specifically fails to disclose the intended use features of controlling a vehicle to position a trailer and causing an autonomous vehicle controller to maneuver the trailer.  However, Sypitkowski teaches a mobile phone configured with suitable software for interacting with a vehicle for the intended purpose of controlling movement of a trailer attached thereto (e.g. see Fig. 1, Abstract, and para. 0080).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the vehicle control system of Alice to include movement of a trailer, as well as the vehicle it is attached to, for the purpose of providing external monitoring of movement of the trailer to ensure that the vehicle and/or trailer do not collide with an obstacle not seen by cameras of the vehicle. 

As per Claim 2, Alice, as modified by Sypitkowski, teaches the features of claim 1, and combined further teach further comprising engaging the vehicle based on the configuration message (e.g. see Alice video located at top of p. 2, from 2:05 min to 2:31 min, wherein a user is able to input, through continuous contact with the user input, turns that are performed by the vehicle upon submission of instruction through the “send” option), to position the trailer at the target curvature (e.g. see Fig. 1, Abstract, and para. 0080, wherein Sypitkowski teaches a mobile phone configured with suitable software for interacting with a vehicle for the intended purpose of controlling movement of a trailer attached thereto).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the vehicle control system of Alice to include movement of a trailer, as well as the vehicle it is attached to, for the purpose of providing external monitoring of movement of the trailer to ensure that the vehicle and/or trailer do not collide with an obstacle not seen by cameras of the vehicle.

As per Claim 5, Alice, as modified by Sypitkowski, teaches the features of claim 1, and Alice further discloses wherein the first touch input in the engagement interface portion is a continuous touch input arising from continuous contact with a surface of the engagement interface portion; and wherein the first touch input is continuous during a threshold span of time (e.g. the Office notes that, as shown in the Alice video, a user is able to input curvature movement commands continuously, which is performed over a span of time).

As per Claim 6, Alice, as modified by Sypitkowski, teaches the features of claim 1, and Alice further discloses wherein determining continuous contact with the engagement interface portion comprises: receiving a set of input positions that indicate a touch position on the engagement interface portion (e.g. see video located at top of p. 2, from 1:00 min to 1:10 min, wherein a user, through the use of a single hand, forms a closed geometric shape through the user interface); and saving the set of input positions to a memory register onboard the mobile device (e.g. the Office notes that the formed shape is continuously displayed meaning that it is saved in some sort of memory device on the mobile device).

As per Claim 7, Alice, as modified by Sypitkowski, teaches the features of claim 1, and Alice further discloses wherein the set of input positions are associated with a complex gesture input; and wherein the set of input positions are indicative of an iteration of a closed geometric shape (e.g. see video located at top of p. 2, from 1:00 min to 1:10 min, wherein a user, through the use of a single hand, forms a closed geometric shape through the user interface).

As per claim 12, Alice discloses a mobile device configured to control a vehicle with a non-memoryless trailer maneuvering system, comprising: a mobile device processor; a mobile device interface disposed in communication with the mobile device processor, the mobile device interface comprising a curvature command interface portion (e.g. see rejection of claim 1) and an engagement interface portion (e.g. see p. 3, bottom picture, wherein a user interface is shown having a “send” option; also see video located at top of p. 2, from 1:30 min to 1:35 min); and a mobile device memory for storing executable instructions, the mobile device processor configured to execute the instructions to: receive a first touch input to the engagement interface portion, the first touch input comprising a complex gesture input performed using a single hand that forms a closed geometric complex shape (e.g. see rejection of claim 1); determine continuous contact with the engagement interface portion (e.g. see rejection of claim 1); and send a configuration message to the vehicle, the configuration message comprising instructions for causing an autonomous vehicle controller [move]… at a target curvature based on the continuous contact with the engagement interface portion (e.g. see rejection of claim 1)
Alice specifically fails to disclose the intended use features of controlling a vehicle to position a trailer and causing an autonomous vehicle controller to maneuver the trailer.  However, Sypitkowski teaches a mobile phone configured with suitable software for interacting with a vehicle for the intended purpose of controlling movement of a trailer attached thereto (e.g. see Fig. 1, Abstract, and para. 0080).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the vehicle control system of Alice to include movement of a trailer, as well as the vehicle it is attached to, for the purpose of providing external monitoring of movement of the trailer to ensure that the vehicle and/or trailer do not collide with an obstacle not seen by cameras of the vehicle. 

As per Claim 13, Alice, as modified by Sypitkowski, teaches the features of claim 12, and Alice further discloses wherein the mobile device processor is further configured to execute the instructions to: engage the vehicle based on the configuration message to maneuver the trailer to the target curvature (e.g. see rejection of claim 2).

As per Claim 14, Alice, as modified by Sypitkowski, teaches the features of claim 13, and Alice further discloses wherein the mobile device processor is further configured to execute the instructions to: determine continuous contact with the engagement interface portion of the mobile device; and responsive to determining continuous contact, send the configuration message to an automotive computer on-board the vehicle to maneuver the trailer to the target curvature based on the curvature command input (e.g. see rejection of claim 1).

As per Claim 17, Alice, as modified by Sypitkowski, teaches the features of claim 12, and Alice further discloses wherein the first touch input in the engagement interface portion is a continuous touch input arising from continuous contact with a surface of the engagement interface portion; and wherein the first touch input is continuous during a threshold span of time (e.g. see rejection of claim 5).

As per Claim 18, Alice, as modified by Sypitkowski, teaches the features of claim 12, and Alice further discloses wherein the mobile device processor is further configured to execute the instructions to: receive a set of input positions that indicate a touch position on the engagement interface portion; and saving the set of input positions to a memory register onboard the mobile device; and determine that the first touch input maintains continuous contact with the engagement interface portion based on the set of input positions saved to the memory register (e.g. see rejection of claims 5 and 6).

As per Claim 19, Alice, as modified by Sypitkowski, teaches the features of claim 12, and Alice further discloses wherein the set of input positions are associated with a complex gesture input; and herein the set of input positions are indicative of an iteration of a closed geometric shape (e.g. see rejection of claim 7).

Allowable Subject Matter
Claims 3, 4, 8-11, 15, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims:

The following is an examiner’s statement of reasons for allowance:

The features of claim 3, 8, 15 and 20, which include a mobile device for movement of a vehicle and trailer including a user engagement portion/indicator and a curvature command portion, each being separately engageable having distinct control features, when considered in view of other claimed features, renders the claims, as well as their dependents, novel and non-obvious in view of the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669